Citation Nr: 0713705	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  01-09 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a shell fragment wound of the 
right chest wall, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD) and fibrocavitary MAI disease, claimed as secondary to 
the service-connected shell fragment wound.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1962 until 
March 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).   

Procedural History

In May 1999, the RO received the veteran's claims of 
entitlement to service connection for shell fragment wound of 
the right chest wall and a respiratory disability including 
COPD, claimed as secondary to the shell fragment wound.  
The August 2000 rating decision denied the veteran's claim of 
entitlement to service connection of COPD, and granted 
service connection of the shell fragment wound.  A 
noncompensable disability rating was assigned.  The veteran 
disagreed.  The appeal was perfected by the timely submission 
of the veteran's substantive appeal (VA Form 9) in October 
2001.

This matter was previously before the Board in March 2003.  
At that time, the Board undertook additional development of 
the claim.  However, on May 1, 2003, the United States Court 
of Appeals for the Federal Circuit invalidated the regulation 
which had previously been interpreted to allow the Board to 
perform its own development, 38 C.F.R. § 19.9(a)(2) (2002).  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, in 
October 2003, the matter was remanded to the agency of 
original jurisdiction (AOJ).  

In October 2004, the AOJ issued a decision which granted the 
veteran entitlement to a 20 percent disability rating for 
shrapnel wound of the right chest wall.  
The veteran has not expressed agreement with the newly 
assigned rating, and the increased rating issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  Also in October 
2004, a Supplemental Statement of the Case (SSOC) was issued 
which continued to deny the veteran's claim of entitlement to 
service connection of a respiratory disability, including 
COPD.  

These matters were again returned to the Board in June 2006.  
At that time, the Board requested that an independent medical 
expert (IME) provide an opinion on an unresolved and complex 
medical matter, specifically pertaining to the relationship 
if any, between the service-connected shell fragment wound 
and the veteran's respiratory disability.  

In November 2006, the Board received the requested IME 
opinion.  The veteran and his representative have been given 
an opportunity to respond.  


FINDINGS OF FACT

1.  The medical and other evidence of record supports a 
conclusion that the veteran's service-connected shell 
fragment wound constitutes no more than a moderate muscle 
injury to the veteran's muscles of respiration.  No other 
muscle groups are involved.    

2.   The competent and probative medical evidence of record 
demonstrates that the veteran's currently diagnosed COPD and 
fibrocavitary MAI disease are not due to or caused by of the 
service-connected shell fragment wound.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased disability 
rating in excess of the currently assigned 20 percent for the 
veteran's shell fragment wound of the right chest wall have 
been not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.73, Diagnostic Code 5321 (2006).  

2.  A respiratory disability, to include COPD and 
fibrocavitary MAI disease, is not proximately due to or the 
result of the veteran's service-connected shell fragment 
wound of the right chest wall.  38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected residuals of a shell 
fragment wound of the right chest wall.  He also seeks 
entitlement to secondary service connection of COPD.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decision in 
August 2000.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Since the VCAA was not enacted until November 2000, several 
months after the initial rating decision, furnishing the 
veteran with VCAA notice prior to the adjudication in August 
2000 was clearly both a legal and a practical impossibility.  
Indeed, VA's General Counsel has held that the failure to do 
so under such circumstances does not constitute error. See 
VAOGCPREC 7-2004

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the AOJ informed the veteran of VA's duty to assist him in 
the development of his claim in a letters dated December 17, 
2002 and March 2, 2004 by which the veteran was advised of 
the provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal 
agency.  The VCAA letters specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records.   The 
December 2002 VCAA letter also specifically described the 
evidence necessary for the veteran to receive an increased 
disability rating for his service-connected injury to the 
right chest wall as well as the evidence needed to show 
entitlement to service connection of COPD.  

Finally, the Board notes that the December 2002 letter 
expressly notified the veteran "You should send us copies of 
any relevant evidence you have in your possession."  The 
letter also advised the veteran that he could describe 
additional evidence that he wished for VA to get.  This 
complies with the "give us everything you've got: 
requirement of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service 
connection claim listed above.  

Therefore, upon receipt of an application for either an 
increased rating claim or a service connection claim, section 
5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that an effective date for the award of 
benefits will be assigned if an increased rating is awarded 
and notice regarding effective date and disability ratings 
will be assigned if service connection is granted.

In the matter of the veteran's increased rating claim, 
elements (1), (2) and (3) [veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service] are not at issue.  With respect to (4), 
degree of disability, the veteran has been extensively 
advised of the schedular requirements for an increased 
rating, as well as the kinds of evidence which would 
substantiate his claim.    

With respect to element (5), effective date, as was discussed 
in the Introduction, during the course of this appeal the AOJ 
granted an increased rating for the veteran's service-
connected shell fragment wound disability.  The increase has 
been made effective as of the date of grant of service 
connection.  As such, an earlier effective date is not 
available.   Moreover, element (5), effective date, is 
rendered moot via the AOJ's denial of an increased rating 
beyond the currently assigned 
20 percent.   In other words, any lack advisement as to that 
element is meaningless, because an increased disability 
rating was not assigned and thus there can be no effective 
date to assign.  As explained below, the Board is similarly 
denying the veteran's increased rating claim, so the matter 
of any potential effective date for an increased rating 
remains moot.    

Concerning the veteran's secondary service connection claim, 
in this case, element (1), veteran status, is not at issue.  
Nor is element (2), the existence of a current disability.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.   

The veteran's secondary service connection claim has been 
denied based on a lack evidence as to element (3) 
relationship between the claimed disability and the veteran's 
service-connected chest wall muscle injury.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
applicable lay statements.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).   During the course of this appeal, the 
veteran was referred for VA medical examinations and opinions 
in December 1999, April 2000 and September 2001.  As 
indicated in the Introduction, an expert medical opinion was 
solicited by the Board and was obtained in November 2006. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his October 2001 substantive appeal, the veteran requested a 
Travel Board hearing.  The hearing was scheduled.  However, 
in June 2002, the veteran withdrew his hearing request, and 
he has not since requested another hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.




	(CONTINUED ON NEXT PAGE)





1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a shell fragment wound of the 
right chest wall, currently evaluated as 20 percent 
disabling.  

Relevant law and regulations
 
Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006) [general rating considerations; 
essentials of evaluative ratings].

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

General considerations for evaluating muscle disabilities

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2006).

A moderately severe muscle injury is the result of a through 
and through or deep penetrating wound by a small high 
velocity missile or a large low velocity, with debridement, 
prolonged infection or sloughing of soft parts and 
intermuscular scarring.  The objective findings include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance or normal 
firm resistance of the muscles compared to the sound side; 
tests of strength and endurance compared with the sound side 
demonstrate positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3) (2006).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2006).

Specific schedular criteria

The veteran's right chest  wall shell fragment wound 
residuals have been rated under Code 5321 of the Rating 
Schedule. Under Code 5321, which pertains to muscle injuries 
to MG XXI, muscles of respiration (thoracic muscle group), a 
severe or moderately severe disability warrants a 20 percent 
rating. See 38 C.F.R. § 4.73, Diagnostic Code 5321 (2006).  

Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected shell fragment wound with 
injury to the right chest wall.   This disability is 
currently evaluated as 20 percent disabling.  For the reasons 
set out immediately below, the Board has found that a higher 
rating is not available.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran suffered a shell fragment wound to his right 
chest wall.  The currently assigned Diagnostic Code 5321 
[Group XXI, Function:  Respiration, Muscles of respiration:  
Thoracic muscle group.]  is the only diagnostic code for the 
specific area of the veteran's injury, the chest wall.  
Accordingly, there is no more appropriate Diagnostic Code.  

In that regard, the Board notes that the veteran and his 
representative have not argued that another Diagnostic Code 
should be used for the veteran's chest muscle injury, merely 
that the veteran's respiratory symptoms are related to the 
veteran's chest muscle injury.  As will be discussed in 
detail below, the Board has found that the respiratory 
symptoms and the chest muscle injury are unrelated.  
Therefore, rating under Diagnostic Code 5321 will be 
continued.  

Schedular rating
  
The veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code 5321 effective as of the initial 
date of grant of service connection.  There is no higher 
rating available and the 20 percent disability rating will be 
continued. 

Fenderson considerations

The Board notes in passing that as was discussed in the law 
and regulations section above, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings".  
See Fenderson, 12 Vet. App. at 126.  However, the veteran has 
already been assigned the highest possible schedular rating 
for the entire period from his initial rating effective May 
28, 1999.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  The Board has thus given thought as to whether 
scars from the shrapnel wound may be separately compensated.

According to the September 2001 VA examination, there is a 
small scar on the veteran's mid axillary rib area as well as 
a scar on the right scapular area.  Both scars are described 
as healed, non-tender, nonadherent and without atrophy.  
Therefore, as the veteran's scars do not produce additional 
disability, a separate rating for scars would be 
inappropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 
et seq. (2006).  

Extraschedular evaluation

Neither the veteran or his representative have in connection 
with this appeal indicated, nor presented evidence to support 
the premise, that his service-connected disability results in 
marked interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria]. The RO has not 
referred to the matter of an extraschedular rating.  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the RO, the Board will not address 
the veteran's potential entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].

2.  Entitlement to service connection for a respiratory 
disability, claimed as secondary to the veteran's service-
connected shell fragment wound.  

Pertinent law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2006); Harder v. Brown, 5 Vet. App. 
183, 187 (1993). Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking entitlement to service connection for 
a respiratory disorder, to include COPD, claimed as secondary 
to his service-connected shell fragment wound.  The veteran 
has not contended that he is seeking service connection for 
COPD on a direct basis.  

In the interest of clarity, a Wallin analysis will be 
applied.  

Regarding element (1), current disability, the veteran's VA 
treatment records and various medical opinions associated 
with the file make clear that the veteran suffers from a 
respiratory disability, specifically COPD and fibrocavitary 
mycobacterium avium-intracellulare (MAI).  

Element (2) has also been satisfied.   As discussed 
extensively above, the veteran is service connected for a 
shell fragment wound of the right chest wall.  

Concerning crucial element (3), medical nexus, there are of 
record three competent medical opinions.  [The Board notes in 
passing that the veteran has asserted that his two 
disabilities are related.  However, the record does not 
disclose that the veteran has any medical skill or training.  
Accordingly, his opinion is of not a source of competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).]  

In a December 1999 VA examination report, M.G., D.O. 
diagnosed the veteran's underlying condition as COPD and old 
cavitation tuberculosis with MAI infection and mild 
obstructive pulmonary defect.  Dr. M.G. further concluded 
that it was as least as likely as not that the COPD was due, 
at least in part, to his service-connected shrapnel wound.  

Weighing against the veteran's claim is the April 2000 VA 
examination report by Dr. M. P.  in his opinion, Dr. M.P. 
noted the shrapnel wound but ultimately determined that the 
veteran's COPD was more likely related to the veteran's 
history of tobacco use than to the shrapnel wound.  Dr. M.P. 
noted that the veteran's smoking history was equivalent to an 
amount greater than 100 pack years in total.  

As was alluded to above, in November 2006 the Board obtained 
an Independent Medical Opinion from Dr. D.R., a specialist in 
pulmonary medicine.  Dr. D.R. reviewed the veteran's claims 
folder to include current x-rays and MRI reports, the prior 
opinions of Dr. M.G. and Dr. M.P. and the veteran's service 
medical records.  Based upon this review, Dr. R. concluded 
that the veteran suffers from COPD and fibrocavitary MAI.   
Dr. R. further determined that "neither the COPD, nor the 
fibrocavitary MAI disease are due to the shrapnel wound."  
The IME further determined that these diseases were not 
aggravated by the shrapnel wound residual.

Dr. D.R. specifically noted that there he was unaware of 
"any evidence in the medical literature to suggest a role or 
retained metal fragments in the causation" in the veteran's 
respiratory conditions.  Dr. R. further concluded that he 
agreed that the veteran's respiratory conditions were more 
likely the result of his tobacco use.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator 
. . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

In this case, the Board places greater weight on the opinion 
of the November 2006 IME opinion and the April 2000 VA 
examiner than it does on the December 1999 opinion.

Specifically, the December 1999 opinion concludes only that 
the veteran's shell fragment may be partially related to the 
veteran's current respiratory disease.  No basis was given 
for that conclusion.  Moreover, the December 1999 report 
failed to address the impact, if any of the veteran's tobacco 
use.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998)  [the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.]  This opinion thus 
carries little weight of probative value.    

Moreover, a review of the examination report indicates that 
the veteran greatly changed his presentation of tobacco use, 
claiming at the time only current use of a 1/2 pack of 
cigarettes a day.  A review of the veteran's VA treatment 
records and the April 2000 VA examination shows that the 
veteran had smoked 3 packs a day for many years prior to 
reducing to the 1/2 pack per day level.  Accordingly, the 
December 1999 report appears to have been based on flawed 
information provided by the veteran which under-reported his 
tobacco use.  See Reonal v. Brown, 5Vet. App. 458, 461 (1993) 
[the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitations of a claimant].    

In contrast, both the April 2000 VA examination report and 
the November 2006 IME report contain a statement of reasons 
and bases for the conclusions made and further discuss the 
impact of the veteran's tobacco use on his pulmonary health.  
Moreover, the November 2006 IME was obtained from an 
appropriately credentialed physician who specialized in 
pulmonary medicine.  See Black v. Brown, 10 Vet. App. 297, 
284 (1997) [in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data].  

The Board has considered the argument of the veteran's 
representative to the effect that the IME should be given 
less weight, evidently because the IME did not have the 
opportunity to examine the veteran and the original radiology 
studies.  However, the medical expert was provided with the 
veteran's claims folder, and he acknowledged review of the 
file.  The file includes x-ray and MRI reports as well as the 
veteran's service medical records.  The three page IME 
opinion shows familiarity with the veteran's medical history.  
Accordingly, the Board finds no reason to determine that the 
IME opinion is in any way unsupported or insufficient.  

Therefore, the Board finds that the opinions of the November 
2006 IME and the April 2000 VA examiner, which conclude that 
the veteran's respiratory disease is less likely than not 
related to the service-connected chest wall condition and 
instead are due to the long history of us of tobacco 
products, outweigh the December 1999 opinion, which provides 
no reasons for the positive nexus opinion provided therein.  
Accordingly, element (3), medical nexus, is not met and the 
claim fails on that basis.  

Additional comment

The veteran has not contended that his respiratory conditions 
are due directly to his military service, to include any 
tobacco use therein.  In any event, the law mandates that 
when a claim is received by VA after June 9, 1998, a 
disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products.  See 38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300(a) (2006).


ORDER

Entitlement to an increased disability evaluation for 
service-connected residuals of a shell fragment wound of the 
right chest wall is denied.  

Entitlement to service connection for a respiratory 
disability, to include COPD and fibrocavitary MAI disease, 
claimed as secondary to the veteran's service-connected shell 
fragment wound, is denied.  


____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


